      Case 4:19-cv-02684 Document 35 Filed on 05/20/20 in TXSD Page 1 of 7
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                          ENTERED
                                                                                          May 20, 2020
                          UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

PETER CAMPBELL,                                   §
                                                  §
         Plaintiff,                               §
VS.                                               § CIVIL ACTION NO. 4:19-CV-02684
                                                  §
UNITED STATES CUSTOMS &                           §
BORDER PROTECTION, et al,                         §
                                                  §
         Defendants.                              §

                              MEMORANDUM AND ORDER

       Peter Campbell (“Campbell”) is a Canadian citizen who is presently working in the United

States on a temporary, nonimmigrant L-1 intracompany transferee visa valid through August 24,

2021. On March 29, 2019, Campbell was notified by Customs and Border Patrol (“CBP”) that it

was revoking the waiver of inadmissibility issued to Campbell in 1996. Campbell brings this

action under the Administrative Procedure Act (“APA”) to challenge the waiver revocation.

Before the Court is CBP’s Motion to Dismiss. (Doc. No. 25). The Court held a hearing on the

Motion to Dismiss on May 5, 2020. Having considered the parties’ briefing and arguments at the

hearing, the Court stays this action pending the exhaustion of administrative remedies.

I.     Background

       When Campbell was twenty-four, he pleaded guilty in Canada to an obstruction of justice

charge, paid a $1,000 fine, and was sentenced to 90 days probation. (Doc. No. 24, ¶ 12). This

conviction made Campbell inadmissible to the United States under the “moral turpitude” ground

of inadmissibility, which provides that “any alien convicted of . . . a crime involving moral

turpitude . . . is inadmissible.” INA § 212(a)(2)(A)(i)(I).



1/7
      Case 4:19-cv-02684 Document 35 Filed on 05/20/20 in TXSD Page 2 of 7



       In 1996, the United States provided Campbell with a waiver of inadmissibility for his

obstruction conviction. (Doc. No. 24, ¶ 17). Campbell applied for the waiver by filling out an I-

192 Application for Advance Permission to Enter as a Non-Immigrant. The waiver was granted

pursuant to the INA’s waiver authority for temporary nonimmigrants under INA § 212(d)(3)(A):

       (d) Temporary admission of nonimmigrants
       ...
       (3)(A) Except as provided in this subsection, an alien (i) who is applying for a
       nonimmigrant visa and is known or believed by the consular officer to be ineligible
       for such visa under subsection (a) (other than paragraphs (3)(A)(i)(I), (3)(A)(ii),
       (3)(A)(iii), (3)(C), and clauses (i) and (ii) of paragraph (3)(E) of such subsection),
       may, after approval by the Attorney General of a recommendation by the Secretary
       of State or by the consular officer that the alien be admitted temporarily despite his
       inadmissibility, be granted such a visa and may be admitted into the United States
       temporarily as a nonimmigrant in the discretion of the Attorney General, or (ii) who
       is inadmissible under subsection (a) (other than paragraphs (3)(A)(i)(I), (3)(A)(ii),
       (3)(A)(iii), (3)(C), and clauses (i) and (ii) of paragraph (3)(E) of such subsection),
       but who is in possession of appropriate documents or is granted a waiver thereof
       and is seeking admission, may be admitted into the United States temporarily as a
       nonimmigrant in the discretion of the Attorney General. . . .

INA § 212(d)(3)(A).

       Later, while in Canada, Campbell joined a Harley Davidson motorcycle group called the

“Darksiders,” which was founded by his brother. (Doc. No. 24, ¶ 18). Campbell joined the group

“in order to spend time with his brother.” Id. at ¶ 20. The Darksiders then apparently became

interconnected in some manner with the Hells Angels Motorcycle Club. But after Campbell

“eventually became aware that individuals associated with the Hells Angels motor cycle

organization were showing up at Darksider gatherings,” he stopped participation in the group. Id.

at ¶¶ 21-22. There is no suggestion that Campbell was ever associated with or was even present

during the commission of any illegal act connected to the Hells Angels. Id. at ¶ 23.

       In November 2014, Campbell applied for entry into the United States at Suma,

Washington. During the processing of his application, Campbell was referred for secondary


2/7
      Case 4:19-cv-02684 Document 35 Filed on 05/20/20 in TXSD Page 3 of 7



inspection, where he was questioned by CBP personnel concerning the Darksiders. Id. at ¶ 25.

According to the CBP, Campbell stated during the interview that he was a member of the

Darksiders club that his brother founded, and “admitted to CBP Officers that the Darksiders

Motorcycle Club is a ‘puppet club’ for the Hells Angels Motorcycle Club.” (Doc. 24-2, at 2-3).

CBP allowed Campbell to withdraw his application for admission, which he did. Id. After the CBP

interview, Campbell sold his motorcycles and officially terminated his membership with the

Darksiders. (Doc. No. 24, ¶ 25).

       In 2018, Campbell entered the United States on a temporary, nonimmigrant L-1

intracompany transferee visa, which is valid through August 24, 2021. After admission, CBP

reviewed Campbell’s 2014 interview and decided to revoke the waiver of admissibility granted to

him in 1996. CBP sent a letter of revocation to Campbell on March 29, 2019, which reads:

                     NOTICE OF REVOCATION OF APPROVED FORM I-192
       You are a citizen of Canada who applied for advance permission to enter the United States
       for the purpose of vacation. Your Form I-192, Application for Advance Permission to Enter
       the United States as a Nonimmigrant, was approved by the former Immigration and
       Naturalization Service (INS) on February 11, 1996 for an indefinite period, until revoked.
       The record available at the time your application was adjudicated indicated the following:

       Date and Place                     Charge                          Disposition

       1988-09-09                  (1) Extortion
                                                                    (1) $1,00, 1-D 90 Days
       Dartmouth, NS                   SEC 305(1) CC

       The record available at the time your application revealed that you were inadmissible to
       the United States under Section 212(a)(2)(A)(i)(I) of the Immigration and Nationality Act
       (INA), as amended. The noted section of the INA states, in part, that any alien who has
       been convicted of a crime involving moral turpitude is inadmissible to the United States.
       The authority to grant permission to enter the United States despite certain grounds of
       inadmissibility is contained in Section 212(d)(3) of the Immigration and Nationality Act
       (INA), and Title 8, Code of Federal Regulations, Part 212.24 (8 CFR 212.4). The exercise
       of such authority is discretionary, and the granting of an application for advance permission
       to enter as a nonimmigrant pursuant to Section 212(d)(3) is considered on its merits which
       include the presence of extenuating or mitigating circumstances, and a positive showing of
       rehabilitation when criminal activity is involved. The application bears the burden of
       establish that the waiver should be granted in the exercise of discretion.


3/7
       Case 4:19-cv-02684 Document 35 Filed on 05/20/20 in TXSD Page 4 of 7



         The record shows that on November 29, 2014, you applied for entry at the Sumas port of
         entry, located in Sumas, WA. You applied for admission as an E- 1, Treaty Trader/Investor
         and presented your passport and E-1 visa under FOIL#J00083846, dated February 20, 2014
         valid until February 17, 2019 and were referred for secondary inspection. During your
         secondary inspection, you stated to U.S. Customs and Border Protection (CBP) officers
         that you were a member of a motorcycle club known as the Darksiders, located in
         Dartmouth, NS Canada. You further stated that your brother, Kevin Campbell, founded the
         club as the Dartmouth Motorcycle Club approximately five years prior. You further
         admitted to CBP Officers that the Darksiders Motorcycle Club is a “puppet club” for the
         Hells Angels Motorcycle Club. CBP Sumas allowed you to withdraw your application for
         admission.
         The U.S. Department of State (DoS), in concurrence with Department of Homeland
         Security (DHS), has classified the Hells Angels in the DoS Foreign Affairs Manual as a
         known criminal organization whose members and close affiliates may presumptively be
         inadmissible to the United States under Section 212(a)(3)(A)(ii) of the INA. This
         subsection renders inadmissible any alien that government has reasonable ground to
         believe is seeking to enter the United States to engage solely, principally, or incidentally,
         in any other unlawful activity in addition to those illegal acts enumerated in Section
         212(a)(3)(A).
         8 CFR 212.4(c)(1)(viii) provides that each authorization under section 212(d)(3)(A)
         or (B) of the Act is subject to revocation at any time. With the introduction of this
         information, your approved Advance Permission to Enter the United States as
         Nonimmigrant, dated February 11, 1996, is hereby revoked.

(Doc No. 24-2).1

         The last sentence of the letter makes clear that CBP has decided to revoke the waiver issued

to Campbell in 1996 in relation to his § 212(a)(2)(A)(i)(I) ground of inadmissibility based on his




1
  The Hells Angels classification referenced in the CBP letter comes from the Foreign Affairs Manual (FAM),
which is a guidance document issued by the State Department. The relevant section from the FAM, entitled “Aliens
Engaging in Organized Crime,” provides:
a. (U) An INA 212(a)(3)(A)(ii) visa ineligibility may arise from the fact that the applicant is a member of a known
    criminal organization which includes . . . the biker gangs the Hells Angels, Outlaws, Bandidos, and Mongols; . . .
    If an active member of one of these organized crime groups applies for a visa, you must deny the visa application
    under INA 221(g) and submit a request for an advisory opinion (AO) through the IVO or NIV system to
    CA/VO/L/A.
b. (U) As written, INA 212(a)(3)(A)(ii) is applicable to an individual entry, although the basis for applying INA
    212(a)(3)(A)(ii) to active members of organized criminal societies makes it a de facto permanent ground of
    ineligibility. . . .
c. (U) The basis for these determinations was that these groups operate as permanent organized criminal societies.
    Active membership in these groups could reasonably be considered to involve a permanent association with
    criminal activities and, therefore, could reasonably support a conclusion that any travel by such an alien to the
    United States could result in a violation of U.S. law, whether as a principal or incidental result of such travel. . . .
9 FAM 302.5-4(B)(2)(U).

4/7
         Case 4:19-cv-02684 Document 35 Filed on 05/20/20 in TXSD Page 5 of 7



1988 conviction. It is less clear from the letter itself whether, in reaching that decision, CBP made

the further finding that Campbell is inadmissible under § 212(a)(3)(A)(ii) because of his past

affiliation with the Darksiders. Read carefully, the letter does not explicitly include such a finding.

Instead, it only summarizes the contents of Campbell’s 2014 interview with CBP, states that DHS

has classified the Hells Angels as a group whose affiliates “may presumptively be inadmissible”

under § 212(a)(3)(A)(ii), and concludes that “with the introduction of this information,”

Campbell’s prior waiver of inadmissibility related to his 1988 conviction is revoked. But given

how the letter is written, it is certainly understandable that Campbell formed the alternate

impression that CBP had already deemed him inadmissible under § 212(a)(3)(A)(ii).

           Whether or not CBP’s revocation of Campbell’s waiver is premised on a finding of

inadmissibility under § 212(a)(3)(A)(ii) is an issue of great importance to Campbell because such

a finding would preclude him from being able to apply for a new waiver of inadmissibility in the

future. See INA § 212(d)(3)(A) (excluding individuals inadmissible under § 212(a)(3)(A)(ii) from

those who may apply for a waiver of inadmissibility).2 Against this background, Campbell filed

the instant suit challenging the revocation of his waiver under the APA. Campbell seeks “a

declaratory judgment that 1) CBP has no factual basis for finding a reason to believe that Campbell



2
    This statutory ground of inadmissibility provides:
(3) Security and related grounds
    (A) In general
    Any alien who a consular officer or the Attorney General knows, or has reasonable ground to believe, seeks to
    enter the United States to engage solely, principally, or incidentally in--
         (i) any activity (I) to violate any law of the United States relating to espionage or sabotage or (II) to violate or
         evade any law prohibiting the export from the United States of goods, technology, or sensitive information,
         (ii) any other unlawful activity, or
         (iii) any activity a purpose of which is the opposition to, or the control or overthrow of, the Government of
         the United States by force, violence, or other unlawful means,
    is inadmissible.
INA § 212(a)(3)(A) (emphasis added).


5/7
      Case 4:19-cv-02684 Document 35 Filed on 05/20/20 in TXSD Page 6 of 7



is seeking to enter the US to engage even incidentally in any unlawful activity; and 2) Defendants’

revocation of the waiver of inadmissibility is invalid.” (Doc. No. 24, at ¶53). The CBP moved to

dismiss for lack of subject matter jurisdiction and failure to state a claim. (Doc. No. 25). The Court

held a hearing on the Motion to Dismiss on May 5, 2020.

       At the hearing on the Motion to Dismiss, CBP repeatedly clarified that no finding had yet

been made regarding whether Campbell is inadmissible under § 212(a)(3)(A)(ii). CBP explained

that the only finding it has made so far is that Campbell may be presumptively inadmissible under

§ 212(a)(3)(A)(ii). In other words, CBP’s decision to revoke Campbell’s waiver is premised only

on its finding that Campbell is possibly inadmissible under § 212(a)(3)(A)(ii). CBP further

explained that Campbell will be found inadmissible under § 212(a)(3)(A)(ii) in the future only if

an immigration officer or consular officer makes that determination.

       According to CBP, the next step that Campbell must take is to file another I-192,

Application for Advance Permission to Enter as a Nonimmigrant. When he files his I-192

application, Campbell will be able to submit evidence—including a personal statement, affidavits,

and references—in support of his application. Based on that evidence, the reviewing officer will

then make a finding as to whether Campbell is inadmissible under § 212(a)(3)(A)(ii). If the

reviewing officer finds that Campbell is inadmissible under § 212(a)(3)(A)(ii), and therefore

denies Campbell’s I-192 application, Campbell may appeal that decision to the Board of

Immigration Appeals (“BIA”).

       CBP argues that because Campbell has not yet taken these steps, he has not exhausted his

administrative remedies. The Court agrees. The Court therefore STAYS this case to allow

Campbell to pursue the steps just described. If CBP should later take the position that the above

described steps are not available to Campbell, or that Campbell is estopped from applying for a


6/7
      Case 4:19-cv-02684 Document 35 Filed on 05/20/20 in TXSD Page 7 of 7



new waiver because CBP has already found him inadmissible under § 212(a)(3)(A)(ii), Campbell

may file for a lifting of the stay. Furthermore, at the conclusion of proceedings in the BIA, if

matters should get that far, Campbell retains any and all rights he has to pursue judicial review in

this court or in a federal court of appeals.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on this the 20th day of May, 2020.




                                       HON. KEITH P. ELLISON
                                       UNITED STATES DISTRICT JUDGE




7/7
